PER CURIAM.
The plaintiffs right of appeal arises from an opinion of Judge Walker concurring in part and dissenting in part from the majority opinion in the Court of Appeals. The sole issue before this Court by virtue of Judge Walker’s dissent is whether the majority of the panel *266in the Court of Appeals erred in that part of its opinion holding that the plaintiff was not entitled to summary judgment on defendants’ counterclaim for violation of defendants’ constitutional rights. For the reasons stated in the concurring and dissenting opinion of Judge Walker, we conclude that the majority did err in this regard, and accordingly, we reverse that part of the opinion of the majority below. Judge Walker concurred with the majority as to the other issues in its opinion in the Court of Appeals, and those issues are not before us. Therefore, as to those issues, the decision of the Court of Appeals remains in effect.
For the foregoing reasons, the decision of the Court of Appeals is reversed in part, and this case is remanded to that court for further proceedings consistent with this opinion.
REVERSED IN PART AND REMANDED.